Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed January 25, 2022. 

Response to Arguments
Applicant's arguments, filed April 25, 2022, have been fully considered but they are not persuasive. The applicant argues that “in Powers, the positions at which the cavitations are detected are merely displayed as the positions of the microbubbles, but not to display the index values representing accuracies.” (see pg. 9 of applicant’s remarks), and the examiner disagrees. The examiner equates the index values of the bubble signal likelihood to the determined colors of the detected presence of a bubble signal, which is taught in Powers (see 0029 – “When a microbubble has been detected at a spatial location in the image, the “bubble detect” signal triggers the graphics processor 36 in FIG. 5 to place a color in a color overlay of the image 302 which indicates the type of cavitation at each bubble location. The color is determined by a cavitation signal coupled to the graphics processor from the cavitation comparator 70.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 6726630 B2, published April 27, 2004) in view of Powers et al. (US 20100056924 A1, published March 4, 2010), hereinafter referred to as Kawagishi and Powers, respectively.
Regarding claim 1, Kawagishi teaches an ultrasound diagnostic apparatus (Fig. 2, ultrasound diagnosis apparatus) comprising: 
a transducer array (Fig. 2; see col. 5, lines 13-18 — “The ultrasound probe 11 includes a plurality of vibration elements (not shown) such as conversion elements for converting between electrical signals and acoustical signals. The vibration elements are arranged in one dimensional or two-dimensional arrays and typically produce a piezoelectric effect.”); and 
a processor (Fig. 2, host CPU (central processing unit) 14) configured to 
transmit a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from the transducer array into a subject N times equal to or greater than at least two times (Fig. 3(a); see col. 7, lines 5-8, 16-21 — “In a narrow frequency band, the number of transmitted burst waves may range between four and eight…In a phase inversion technique consistent with the present invention, frequency band limited transmission signals are generated with at least two transmission rates. Further, each transmission rate includes transmission signals having a phase inversed 180 degrees (180 degrees phase difference).” So the two transmission rate signals (ultrasound pulses) have phases inverted from each other), 
acquire reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (see col. 7, lines 59-63 — “...the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”), 
acquire an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 6, lines 18-23 — “.. demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the | signals and Q signals to extraction unit 17.”), and 
acquire image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 — “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”).
Kawagishi does not explicitly teach
calculate index values of a bubble signal likelihood based on the IQ signal strings, and 
generate an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image.  
Whereas, Powers, in the same field of endeavor, teaches
calculate index values of a bubble signal likelihood based on the IQ signal strings (see para. 0026 – “The beam formed echo signals are processed by a quadrature bandpass (QBP) filter 62. QBP filters are commonly used in ultrasound systems to filter received echo signals, produce I and Q quadrature signal components for Doppler and coherent image processing and provide sampling decimation...The signal content of the SC [stable cavitation] and IC [inertial cavitation] bands is then analyzed by a cavitation comparator 70 which may analyze the SC signal content alone for its energy content or in comparison with a threshold level, or may analyze the SC signal content in comparison with the IC signal content as described previously. The result of the analysis will indicate the presence of stable cavitation, inertial cavitation, or both or neither.”),
generate an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image (see para. 0029 – “Another approach is illustrated in the ultrasound system display screen 300 of FIG. 6, which shows the presence of cavitation spatially ... When a microbubble has been detected at a spatial location in the image, the “bubble detect” signal triggers the graphics processor 36 in FIG. 5 to place a color in a color overlay of the image 302 which indicates the type of cavitation at each bubble location. The color is determined by a cavitation signal coupled to the graphics processor from the cavitation comparator 70.” where the index values of the bubble signal likelihood are equated to the determined colors of the detected presence of a bubble signal).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi, by having the processor calculate index values of a bubble signal likelihood based on IQ signal strings, and generate an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image, as disclosed in Powers. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust the transmit power level to maintain stable cavitation in the vasculature for an optimal operating condition to dissolve a blood clot located at the junction of a major vessel and a smaller vessel, as taught in Powers (see para. 0030).
Furthermore, regarding claim 17, Powers further teaches a display monitor configured to display the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302).  
Regarding claim 20, Kawagishi teaches a method of controlling an ultrasound diagnostic apparatus (Fig. 2, ultrasound diagnosis apparatus), the method comprising: 
transmitting a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from a transducer array into a subject N times equal to or greater than at least two times (Fig. 3(a); see col. 7, lines 5-8, 16-21 — “In a narrow frequency band, the number of transmitted burst waves may range between four and eight…In a phase inversion technique consistent with the present invention, frequency band limited transmission signals are generated with at least two transmission rates. Further, each transmission rate includes transmission signals having a phase inversed 180 degrees (180 degrees phase difference).” So the two transmission rate signals (ultrasound pulses) have phases inverted from each other); 
acquiring reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (see col. 7, lines 59-63 — “...the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”); 
acquiring an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the acquired reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 6, lines 18-23 — “.. demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the | signals and Q signals to extraction unit 17.”); and 
acquiring image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the acquired IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 — “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”).
Kawagishi does not explicitly teach 
calculating index values of a bubble signal likelihood based on the acquired IQ signal strings; and 
generating an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image.
Whereas, Powers, in the same field of endeavor, teaches 
calculating index values of a bubble signal likelihood based on the acquired IQ signal strings (see para. 0026 – “The beam formed echo signals are processed by a quadrature bandpass (QBP) filter 62. QBP filters are commonly used in ultrasound systems to filter received echo signals, produce I and Q quadrature signal components for Doppler and coherent image processing and provide sampling decimation...The signal content of the SC [stable cavitation] and IC [inertial cavitation] bands is then analyzed by a cavitation comparator 70 which may analyze the SC signal content alone for its energy content or in comparison with a threshold level, or may analyze the SC signal content in comparison with the IC signal content as described previously. The result of the analysis will indicate the presence of stable cavitation, inertial cavitation, or both or neither.”); and 
generating an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image (see para. 0029 – “Another approach is illustrated in the ultrasound system display screen 300 of FIG. 6, which shows the presence of cavitation spatially ... When a microbubble has been detected at a spatial location in the image, the “bubble detect” signal triggers the graphics processor 36 in FIG. 5 to place a color in a color overlay of the image 302 which indicates the type of cavitation at each bubble location. The color is determined by a cavitation signal coupled to the graphics processor from the cavitation comparator 70.” where the index values of the bubble signal likelihood are equated to the determined colors of the detected presence of a bubble signal).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kawagishi, by including to the method calculating index values of a bubble signal likelihood based on IQ signal strings, and generating an ultrasound image based on the index values of the bubble signal likelihood and the image signals, where the index values of the bubble signal likelihood are mapped at corresponding positions on the ultrasound image, as disclosed in Powers. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust the transmit power level to maintain stable cavitation in the vasculature for an optimal operating condition to dissolve a blood clot located at the junction of a major vessel and a smaller vessel, as taught in Powers (see para. 0030).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers, as applied to claim 1 above, and in further view of Kawagishi et al. (US 6506158 B2, published January 14, 2003), hereinafter referred to as Kawagishi ‘158. 
Regarding claim 2, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Powers does not explicitly teach wherein the processor is further configured to obtain autocorrelation from the IQ signal strings, and calculate the index values of the bubble signal likelihood based on the obtained autocorrelation.  
Whereas, Kawagishi ‘158, in the same field of endeavor, teaches wherein the processor is further configured to obtain autocorrelation from the IQ signal strings, and calculate the index values of the bubble signal likelihood based on the obtained autocorrelation (see col. 6, lines 24-38 —"A method of calculating a complex vector product by performing similar processing between a plurality of rates is an auto-correlation method.”; see col. 13, lines 64-67 — “Only a change in nonlinear response of the contrast medium between the rates is a residual signal component, and hence only a nonlinear component based on bubbles is extracted.” Where the index values of the bubble signal likelihood is equated to extracting the nonlinear component based on bubbles from the rate signals (IQ signals)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor obtain autocorrelation the IQ signal strings and calculates the bubble signal likelihood based on the obtained autocorrelation, as disclosed in Kawagishi ‘158. One of ordinary skill in the art would have been motivated to make this modification in order to measure the relative displacement at each depth between two rate signals to extract harmonic components instead of motion artifacts, as taught in Kawagishi ‘158 (see col. 6, lines 14-23).
Furthermore, regarding claim 18, Powers further teaches a display monitor configured to display the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302). 
The motivation for claim 18 was shown previously in claim 1.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers, as applied to claim 1 above, and in further view of M. Siepmann, et al., “Phase Shift Variance Imaging for Contrast Agent Detection,” IEEE International Ultrasonics Symposium Proceedings, pp. 1944-1947, Oct. 2010, hereinafter referred to as Siepmann. 
Regarding claim 3, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above.
Kawagishi in view of Powers does not explicitly teach wherein the processor is further configured to calculate a variance value of a phase difference from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the phase difference.  
Whereas, Siepmann, in the same field of endeavor, teaches wherein the processor is further configured to calculate a variance value of a phase difference from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the phase difference (see Abstract — “A novel ultrasound contrast agent detection method that selectively detects microbubble (MB) destruction is presented. The detection is based on the variance of the phase shift of consecutive echoes.” So the bubble signal likelihood is equated to detection of microbubble destruction based on the variance of the phase shift (phase difference) of consecutive echoes (equated to IQ signal strings)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate a variance value of a phase difference from the IQ signal strings and calculates the index values of the bubble signal likelihood using the calculated variance value of the phase difference, as disclosed in Siepmann. One of ordinary skill in the art would have been motivated to make this modification in order to image bubbles in a very low concentration, so single bubble destruction events are visible, as taught in Siepmann (see pg. 1947, col. 1, para. 5).
Furthermore, regarding claim 19, Powers further teaches a display monitor configured to display the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302). 
The motivation for claim 19 was shown previously in claim 1.

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over view of Kawagishi in view of Powers, as applied to claim 1 above, and in further view of Suzuki (US 20010025143 A1, published September 27, 2001), hereinafter referred to as Suzuki. 
Regarding claim 4, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Powers does not explicitly teach wherein the processor is further configured to calculate a variance value of the amplitude from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the amplitude.  
Whereas, Suzuki, in the same field of endeavor, teaches wherein the processor is further configured to calculate a variance value of the amplitude from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the amplitude (see Abstract — “In forming an image without clutters indicative of a dynamic of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, the variance of the velocity of the echo source is evaluated based on the Doppler shift, and the signal strength of the image is adjusted depending on the value of variance.” So the bubble signal likelihood is equated to detecting an echo source containing a harmonic contrast agent based on the variance value of amplitude (signal strength)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate a variance value of the amplitude from the IQ signal strings, and calculate the index values of the bubble signal likelihood using the calculated variance value of the amplitude, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to reveal the presence of echo sources in motion, as taught in Suzuki (see para. 0139).
Furthermore, regarding claim 5, Suzuki further teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075).
Furthermore, regarding claim 6, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
Furthermore, regarding claim 7, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”).
Furthermore, regarding claim 14, Suzuki further teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
Furthermore, regarding claim 15, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 16, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 6-7 and 14-16 was shown previously in claim 5.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers and Kawagishi ‘158, as applied to claim 2 above, and in further view of Suzuki. 
Regarding claim 8, Kawagishi in view of Powers and Kawagishi ‘158 teaches all of the elements disclosed in claim 2 above.
Kawagishi in view of Powers and Kawagishi ‘158 does not explicitly teach wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals.  
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers and Kawagishi ‘158, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075).
Furthermore, regarding claim 9, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
Furthermore, regarding claim 10, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 9-10 was shown previously in claim 8.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers and Siepmann, as applied to claim 3 above, and in further view of Suzuki. 
Regarding claim 11, Kawagishi in view of Powers and Siepmann teaches all of the elements disclosed in claim 3 above. 
Kawagishi in view of Powers and Siepmann does not explicitly teach wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals.  
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor is further configured to calculate at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 — “...forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers and Siepmann, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075).
Furthermore, regarding claim 12, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 — “...forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
Furthermore, regarding claim 13, Suzuki further teaches wherein the processor is further configured to generate the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the index values of the bubble signal likelihood (Fig. 6; see para. 0138 — “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”).
The motivation for claims 12-13 was shown previously in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Z. Akkus, “Image Analysis for Contrast Enhanced Ultrasound Carotid Plaque Imaging”, Thesis, pp. 1-204, 2014 discloses a probability map of pixel class probabilities within the plaque obtained by EM (expectation-maximization) shown as an RGB image, where blue channel is the probability of background, green channel is contrast blooming, and red channel is contrast spots. 
J. Ilonen et al, “Comparison of bubble detectors and size distribution estimators”, Pattern Recognition Letters, vol. 101, pp. 60-66, Nov. 2017 discloses creating a probability map for bubble detections in pulp suspension images. 
Georgi et al. (US 20100081857 A1, published April 1, 2010) discloses calculating a necrosis probability map based on the predicted temperature distribution of the tissue.
A. Postema et al, “Ultrasound modalities and quantification: developments of multiparametric ultrasonography, a new modality to detect, localize and target prostatic tumors”, Current Opinion in Urology, vol. 25, no. 3, pp. 191-197, Jan. 2015 discloses a probability map to detect the presence of prostate cancer. 
N. F. Haq et al., “A data-driven approach to prostate cancer detection from dynamic contrast enhanced MRI”, Computerized Medical Imaging and Graphics, vol. 41, pp. 37-45, June 2014 discloses displaying a probability map superimposed on a MRI contrast enhanced image.
Ruan et al. (US 20160363527 A1, published December 15, 2016) discloses the calculation of microbubble destruction probability distribution as a function of position based on the measured cumulative distribution function of the microbubble destruction and the theoretical ultrasound pressure profile.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793   

/Oommen Jacob/Primary Examiner, Art Unit 3793